A judgment was rendered in the court below for the plaintiff upon a petition for breach of warranty. On the 9th day of January, 1933, plaintiff in error filed its appeal herein by petition in error and case-made attached, and on the 10th day of October, 1933, filed a brief. The defendant in error has failed to file brief and has offered no excuse for such failure. This court has repeatedly held that, under such circumstances, it is not the duty of the court to search the record to find some theory upon which the judgment of the trial court may be sustained, but it may, where *Page 244 
the authorities cited in the brief filed appear reasonably to sustain the assignments of error, reverse the cause in accordance with the prayer of the petition in error. Chapman v. Taylor, 163 Okla. 274, 21 P.2d 1058; Moore v. Jefferson,164 Okla. 270, 23 P.2d 693.
The cause is therefore reversed and remanded, with directions to vacate the order and judgment heretofore entered for the plaintiff and to enter judgment for the defendant.